Citation Nr: 1643851	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-18 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a dental disorder, claimed as broken or missing teeth, for compensation purposes.

2.  Entitlement to service connection for a dental disorder, claimed as broken or missing teeth, for treatment purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from December 1945 to August 1946 and from January 1951 to October 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In November 2015, the Board remanded the appeal for additional development.  The case has since returned to the Board.  

The Board has expanded the appeal to consider entitlement to service connection for a dental disorder for treatment purposes.  See Mays v. Brown, 5 Vet. App. 302 (1993) (a claim for service connection for a dental disability is also a claim for VA outpatient dental treatment).  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a dental disorder for treatment purposes is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was awarded a Combat Infantryman Badge and his reports of in-service dental trauma during the Korean War are consistent with the circumstances of his service.

2.  The preponderance of the evidence is against finding that any current dental disorder, claimed as broken or missing teeth, is due to in-service trauma or disease.   


CONCLUSION OF LAW

The Veteran does not have a dental disorder, claimed as missing and broken teeth, for compensation purposes.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 4.150 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

In October 2011, the Veteran submitted a claim for a dental condition, including teeth numbered 4, 5, 6, 7, 8, 11, 12, 13, 15 and 30.  In a December 2011 statement, the Veteran reported that while in Korea in about July 1951, he was injured and went to an aide station.  He stated that many teeth were broken and cracked.  He further stated that he subsequently saw a dentist in Germany who said several of his teeth were broken and the bone supporting them was damaged.  He recommended replacing all upper teeth with a full denture and this was accomplished in 1953 while he was still in the service.

In February 2012, the RO denied entitlement to service connection for a dental condition, claimed as broken or missing teeth.  The Veteran disagreed with the decision and perfected this appeal.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Dental disabilities are treated differently from other medical disabilities in the VA benefits system.  Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions and, therefore, they may not be service-connected except for the purpose of establishing entitlement to VA outpatient dental treatment.  38 C.F.R. § 3.381(a) (2015).  The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

On review, the Veteran is essentially claiming service connection for loss of teeth, which is contemplated under Diagnostic Code 9913.  The Note following the rating criteria indicates that these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since that loss is not considered disabling.  It is noted that having dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma. VAOPGCPREC 5-97 (1997), 62 Fed. Reg. 15,566 (1997); Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010) (service trauma under the statute is an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment).

Service examination reports show missing teeth and partial upper denture in December 1945, November 1950, and October 1952.  By October 1953, all of the Veteran's upper teeth were missing.  The records do not reflect that he suffered in-service dental trauma.  Notwithstanding, the Veteran served during the Korean War and was awarded the Combat Infantryman's Badge.  His reports are consistent with the circumstances of his service and for purposes of this decision, the Board concedes the in-service event.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  

VA records show the Veteran has chronic periodontitis.  An April 2004 record indicates he was referred for evaluation for possible implant insertion but clinical examination and panoramic x-ray revealed that there was not enough adequate bone.  A November 2009 record indicates that radiographs showed marked bone loss at implant 28.  

The Veteran underwent a VA examination in February 2016.  The examiner reviewed the electronic record and commented as follows:

Active duty dental records confirm that while Veteran had no remaining maxillary teeth upon discharge in 1953, he did have a maxillary complete denture.  Active duty dental records also indicated that teeth #4-8, 11-13 and 15 all remained in Veteran's mouth after proposed mortar attacks, in June or July 1951, for almost 2 years, during which time they were treated with fillings until they were ultimately extracted and replaced in March 1953 [with] an immediate maxillary complete denture.  Based on active duty dental records, it appears as though remaining maxillary teeth were extracted due to natural dental pathology.  While Veteran is not service connected, there is also a letter from 1954 granted non-compensable service connection for teeth #4-8, 11-13, 15 and 30; however, based on current VA Dental Handbook (1130.01), that letter is no longer valid in granting any eligibility for VA dental care, as it was dated prior to 1955.  

Imaging showed severe loss of the maxillary alveolar process due to maxillary edentulism.  The edentulous maxillary ridge has been replaced by a complete denture.  The examiner indicated that the Veteran did not have any anatomical loss or bony injury to the mandible or maxilla that was not due to edentulous atrophy or periodontal disease.  Similarly, there was no anatomical loss or bony injury leading to loss of any teeth other than that due to the loss of the alveolar process as a result of periodontal disease.  The examiner remarked that the Veteran did not have any dental disorders, including any of the jaw or hard palate.  

On review, the Veteran has provided competent evidence of in-service dental trauma and he is currently missing teeth, some of which were extracted during service.  The preponderance of the evidence, however, is against finding that the tooth loss is due to trauma or disease such as osteomyelitis.  Rather, the evidence indicates it was due to natural dental pathology.  In making this determination, the Board finds the February 2016 VA examination, which was conducted by a VA dentist and based on review of the claims folder and physical examination, highly probative.  The Board acknowledges the Veteran's contentions but does not find his assertions sufficient to outweigh the medical evidence of record.  Under these circumstances, the criteria for service-connected compensation benefits are not met. 38 C.F.R. § 4.150.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102 (2015). 


ORDER

Entitlement to service connection for a dental disorder for compensation purposes, claimed as broken or missing teeth, is denied.


REMAND

In October 2016, the representative stated that the Veteran did not desire to obtain compensation benefits for a dental condition, but that his main concern was maintaining entitlement to VA dental treatment.  Review of the claims folder shows that in September 1954, a decision was made as to outpatient dental treatment and it was determined that at the time of separation from service, a disability involving teeth numbered 4, 5, 6, 7, 8, 11, 12, 13, 15, and 30 existed.  

VA records note the Veteran had Class IIA eligibility.  A June 2015 addendum, however, indicates the Veteran was concerned that his dental coverage had been abruptly discontinued.  He stated he received a phone call from someone in dental and they told him that his coverage was now void.  The Board observes that Public Law 83 enacted June 16, 1955, amended Veterans' eligibility for outpatient dental services.  Thus, any Veteran who received a dental award letter from VBA dated before 1955 in which VBA determined the dental conditions to be noncompensable was no longer eligible for Class II outpatient dental treatment.

In the October 2016 informal hearing presentation, the representative requested a remand so that it could be determined whether the Veteran was entitled to service connection for purposes of VA outpatient dental treatment.  

On review, the Board is unable to locate any recent determinations in the claims folder concerning the Veteran's eligibility for dental treatment.  In an effort to assist him, this issue should be referred to the appropriate VA Medical Center.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claim of entitlement to outpatient dental treatment to the appropriate VA medical center for a determination as to eligibility.

2.  Thereafter, readjudicate the issue.  If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


